


EXHIBIT 10.3    
[Date]






TO:


FROM:


RE:        Performance Unit Grant






Atwood Oceanics, Inc. (the “Company”) hereby grants to you, effective as of
__________, 201__ (the “Date of Grant”), ________ performance units (each a
“Performance Unit”) (the “Target Amount”) under the Atwood Oceanics, Inc. 2013
Long-Term Incentive Plan (the “Plan”), subject to the Terms and Conditions of
Performance Unit Grant, attached hereto as Appendix A (the “Terms and
Conditions”). The Performance Units represent the opportunity to receive a
number of shares of Common Stock based on the “Payout Percentage” as defined in
the Terms and Conditions. The number of Performance Units that become “Earned
Performance Units”, as defined in the Terms and Conditions, will be between 0%
and 200% of the Target Amount. The number of Performance Units is subject to
adjustment as provided in Section 11 of the Plan.
Except as otherwise provided in Sections 3 or 4 of the Terms and Conditions, the
Performance Units shall vest on the “Determination Date”, as defined in the
Terms and Conditions; provided you remain continuously employed by the Company,
its subsidiary or an affiliate throughout the three‑year period following the
Date of Grant.
The grant of Performance Units is governed by the terms and conditions of the
Plan, any rules and regulations adopted by the Compensation and Human Resources
Committee of the Board of Directors of the Company (“Committee”), and the Terms
and Conditions which form a part of this award letter to you (the “Notice”).


[Name of signing officer]






--------------------------------------------------------------------------------




Appendix A


ATWOOD OCEANICS, INC.
2013 LONG-TERM INCENTIVE PLAN


TERMS AND CONDITIONS OF
PERFORMANCE UNIT GRANT
The performance units (the “Performance Units”) granted to you on the “Date of
Grant” set forth in the award letter to you (the “Award Letter”) by Atwood
Oceanics, Inc. (the “Company”) are subject to the 2013 Long‑Term Incentive Plan
(the “Plan”), these Terms and Conditions, including Exhibit A hereto, and any
rules and regulations adopted by the Committee. Terms used herein and not
otherwise defined shall have the meaning set forth in the Plan and the Award
Letter.
1.
Determination of Earned Performance Units. The exact number of Performance Units
that shall actually be earned by and issued to you shall be based upon the
achievement by the Company of the performance standards as set forth in Exhibit
A hereto over the three-year period beginning on ____________ and ending on
____________ (the “Performance Period”). The determination by the Committee with
respect to the achievement of such performance standards shall be made as soon
as administratively practicable following the Performance Period after all
necessary Company and peer information is available. The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date”. After the Determination Date, the Company shall
notify you of the number of Performance Units, if any, that have become “Earned
Performance Units” in accordance with Exhibit A and the corresponding number of
shares of Common Stock to be issued to you in satisfaction of the award, subject
to withholding as described in Section 11 below. The shares of Common Stock
shall be issued to you on March 15 following the expiration of the Performance
Period (the “Settlement Date”).

The performance standards and the number of Performance Units which may be
earned are based on your Target Amount specified in the Award Letter and the
Company’s Total Shareholder Return compared against the Peer Group. The
methodology for calculating the number of Earned Performance Units, including
the definitions used therefor, is set forth in Exhibit A hereto.
2.
Vesting/Forfeiture. Except as otherwise provided in Sections 3 or 4 below, the
Performance Units shall vest on the Determination Date, provided you are
continuously employed by the Company Group throughout the Performance Period. If
your employment with the Company, its subsidiary or an affiliate (collectively,
the “Company Group”) terminates for any reason other than by reason of your
death or your inability to continue to actively work due to Disability, the
Performance Units shall be automatically forfeited on the date of your
termination of employment. Furthermore, the Performance Units are subject to
forfeiture, in whole or in part, if the Committee or its designee, based on the
recommendation of the Chief Executive Officer, determines, in its sole
discretion, that you have taken any unlawful action detrimental to the Company
or have violated Company policy.



3.
Death or Disability. If during the Performance Period your employment with the
Company Group is terminated by reason of your death or you become Disabled, the
Performance Units shall automatically become fully vested and the number of
Earned Performance Units shall equal your Target Amount. The shares of Common
Stock in respect of the Earned Performance Units shall be issued to you thirty
(30) days after your death or the date of your Disability, as applicable. For
purposes of this award of Performance Units, you are considered to be “Disabled”
or have a “Disability” on the date that you become eligible for long-term
disability benefits pursuant to the Company’s long-term disability plan.







--------------------------------------------------------------------------------




4.
Change of Control. Notwithstanding the provisions of Sections 2 or 3 of these
Terms and Conditions, in the event of a Change of Control during the Performance
Period and prior to your termination of employment with the Company Group, the
Performance Units shall automatically vest and the number of Earned Performance
Units shall be equal to your Target Amount. Your shares of Common Stock in
respect of the Earned Performance Units shall be issued to you thirty (30) days
after the effective date of the Change of Control.



5.
Dividend Equivalents. Upon the date of delivery of shares of Common Stock in
settlement of Earned Performance Units, you shall also be entitled to receive a
lump sum cash payment equal to the Dividend Equivalent Amount. For purposes of
this award of Performance Units, “Dividend Equivalent Amount” means the sum of
all cash dividends, if any, declared on shares of Common Stock you receive in
settlement of Earned Performance Units where the record date is after the later
of November 21, 2013 or the Date of Grant, but prior to the date such shares of
Common Stock are distributed to you. Any Earned Performance Units shall be
subject to adjustment under Section 11 of the Plan with respect to dividends or
other distributions that are paid in shares of Common Stock.



6.
Transferability. You may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the shares of Common Stock subject to the Performance Units
until and unless you receive a distribution of shares of Common Stock in respect
of the Earned Performance Units.



7.
No Right to Continued Employment. The award of Performance Units shall not
create any right to remain in the employ of the Company Group. The Company Group
retains the right to terminate your employment at will, for due cause or
otherwise. Your employment, as it relates to the Performance Period, shall be
deemed to continue during any leave of absence that has been authorized by the
Company Group.



8.
Other Plans. Nothing herein contained shall affect your right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance, profit sharing or other plan or program of the Company
Group.



9.
Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company, including the right to vote in
respect of the shares of Common Stock, until and unless you receive a
distribution of shares of Common Stock in respect of the Earned Performance
Units.



10.
Plan Governs. The Performance Units and the Notice are subject to all of the
terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.



11.
Withholding. Upon the delivery of shares of Common Stock to you, the Company
Group shall withhold an appropriate number of shares of Common Stock, having a
Fair Market Value determined in accordance with the Plan, equal to the amount
necessary to satisfy the minimum federal, state and local tax withholding
obligation with respect to your Earned Performance Units. In lieu of withholding
of shares of Common Stock, the Committee may, in its discretion, authorize tax
withholding to be satisfied by a cash payment to the Company or by such other
method as the Committee determines may be appropriate to satisfy all obligations
for withholding of such taxes.



12.
Code Section 409A; No Guarantee of Tax Consequences. The award of Performance
Units is intended to be (i) exempt from Section 409A of the Code (“Section
409A”), including, but not limited to, by reason of





--------------------------------------------------------------------------------




compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
the Notice shall be administered, interpreted and construed accordingly.
Notwithstanding the foregoing provisions of the Notice, if you are a “specified
employee” as such term is defined in Section 409A, any amounts that would
otherwise be payable hereunder as nonqualified deferred compensation within the
meaning of Section 409A on account of separation from service (other than by
reason of death) to you shall not be payable before the earlier of (i) the date
that is 6 months after the date of your separation from service, (ii) the date
of your death, or (iii) the date that otherwise complies with the requirements
of Section 409A. In addition, notwithstanding the provisions of Section 4 of
these Terms and Conditions, in the event of a Change of Control that does not
meet the requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would
otherwise be payable hereunder as nonqualified deferred compensation within the
meaning of Section 409A shall be fully vested at a number of Earned Performance
Units equal to your Target Amount but shall be settled on the earlier of (i) the
Settlement Date, (ii) the date determined in accordance with the provisions of
Section 3 of these Terms and Conditions, and (iii) the date of any subsequent
event that would constitute a “change of control” that meets the requirements of
Treas. Reg. §1.409A-3(i)(5). To the extent required to comply with Section 409A,
you shall be considered to have terminated employment with the Company when you
incur a “separation from service” with the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code, and you shall not be considered to be “Disabled”
or to have a “Disability” unless the circumstances of the Disability meet the
requirements of Treas. Reg. §1.409A-3(i)(4). The Company makes no commitment or
guarantee to you that any federal or state tax treatment shall apply or be
available to any person eligible for benefits under the Notice.


13.
Governing Law. The Plan and the Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.























































--------------------------------------------------------------------------------






Exhibit A




Methodology for Calculating Earned Performance Units






A.
Definitions. For purposes of determining the number of shares of Common Stock
issuable to you in respect of the Earned Performance Units, the following
definitions shall apply:

(1)Ending Share Price means the average closing price of shares over nine
trading days comprised of: four trading days prior to the Performance End Date,
the Performance End Date, and the four trading days after the Performance End
Date.
(2)Peer Group means Seadrill Ltd., Transocean Ltd., Ensco PLC, Noble
Corporation, Diamond Offshore Drilling, Inc. and Rowan Companies to the extent
such entities or their successors are in existence and publicly traded as of the
Performance End Date.
(3)Performance Period means the period beginning on ___________ and ending
______________.
(4)Performance End Date means ______________.
(5)Starting Share Price means the average closing price of the shares over nine
trading days comprised of: five trading days prior to _____________ and the four
trading days after ______________.
(6)Total Shareholder Return means common stock price growth for each entity over
the Performance Period, as measured by dividing the sum of the cumulative amount
of dividends for the Performance Period, assuming dividend reinvestment, and the
difference between the entity’s Ending Share Price and the Starting Share Price;
by the entity’s Starting Share Price.


B. Committee Methodology. For purposes of determining the number of shares of
Common Stock issuable to you in respect of the Earned Performance Units, the
Committee shall:
(7)calculate the Total Shareholder Return for the Company and each company in
the Peer Group;
(8)rank the Company and each member of the Peer Group based on Total Shareholder
Return with the company having the highest Total Shareholder Return ranking in
the first position and the company with the lowest Total Shareholder Return
ranking in the seventh position.
(9)determine the number of Earned Performance Units based on the Seven Company
Payout Schedule below:
Seven Company Payout Schedule
Atwood Ranking
Payout Percentage
1
200%
2
150%
3
100%
4
75%
5
50%
6
0%
7
0%



(10)multiply the Payout Percentage by your Target Amount.
If any calculation with respect to the Earned Performance Units would result in
a fractional share, the number of shares of Common Stock to be issued shall be
rounded down to the nearest whole share.
B.
Peer Group Changes.

(a)If, as a result of merger, acquisition or a similar corporate transaction, a
member of the Peer Group ceases to be publicly traded (an “Affected Peer
Company”)




--------------------------------------------------------------------------------




(i) prior to July 1, 201_, the Affected Peer Company shall not be included in
the Seven Company Payout Schedule and the following alternative schedules shall
be used in its place:
Six Company Payout Schedule
Atwood Ranking
Payout Percentage
1
200%
2
150%
3
100%
4
75%
5
50%
6
0%



Five Company Payout Schedule
Atwood Ranking
Payout Percentage
1
200%
2
150%
3
100%
4
50%
5
0%



Four Company Payout Schedule
Atwood Ranking
Payout Percentage
1
200%
2
100%
3
100%
4
0%

(ii) on or subsequent to July 1, 201_, the Affected Peer Company shall remain in
the Peer Group and its Ending Share Price shall be determined by assuming that
its performance for the remainder of the Performance Period was equivalent to
the arithmetic average (up or down) of the remaining members of the Peer Group
over the remainder of the Performance Period.
(b)If a member of the Peer Group declares bankruptcy, it shall be deemed to
remain in the Peer Group until the Performance End Date and shall occupy the
lowest ranking in the Payout Schedule.






